DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-5, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Gros et al. (US 2015/0253469 A1).
Regarding claim 1 and 16, Le Gros teaches a display element (7, figure 1a);
A projection system (3, figure 1a);
A mirror element (9, figure 1a); and
A diffusing plate (41, figure 4) having focusing elements (11, figure 4) on a side facing the projection system and a light blocking mask (37, figure 4) on a side facing away from the projection system.
Regarding claim 2, Le Gros teaches that the light blocking mask is a light absorbing material (paragraph 0103).

Regarding claim 5, Le Gros teaches that the microlenses of the microlens array are tilted (the claim does not specify what axis they are tilted with respect to therefore, any axis to which they are tilted can be chosen).
Regarding claim 17 Le Gros teaches producing a focusing element on a first side of a diffusing plate (paragraph 0100; ‘and the wafer is attached to the microlens array’);
Applying a coating on the second side of the diffusing plate that lies opposite the first side (‘semi-transparent or non-transparent material is spun on to a single...surface[s] of the wafer’; paragraph 0100),
Exposing the first side to a beam having defined geometric properties with a wavelength, an intensity and duration suitable for producing openings in the coating (‘the semi-transparent…material is then patterned by dry or wet etching’; paragraph 0100); and
Combing the diffusing plate with a projection system that is able to produce a beam having the stated defined geometric properties and with a display element (see figure 1a).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Gros et al. (US 2015/0253469 A1) in view of Hyobu  (EP 1729172 A1).
Regarding claim 6, Le Gros does not specify that the diffusing plate has a further surface structure above the light blocking mask.
Hyobu teaches the diffusing plate has a further surface structure above the light blocking mask (23, figure 16).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Le Gros to include the further surface structure of Hyobu in order to improve image quality by better diffusing the light.
Regarding claim 7, Le Gros does not specify that the diffusing plate has a further surface structure below the light blocking mask.
Hyobu teaches the diffusing plate has a further surface structure below the light blocking mask (20b, figure 14).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display of Le Gros to use the surface structure of Hyobu in order to better control the light divergence and improve viewing angle (column 18 lines 35-39).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Gros et al. (US 2015/0253469 A1) 
Regarding claim 9, Le Gros teaches the claimed invention except for specifying that the openings in the mask make up less than 5% of the surface area of the mask.  It would have been obvious to a In re Aller, 105 USPQ 233.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the masking element of Le Gros to make the openings no more than 5% of the total surface area of the mask in order to better shield the display system from ambient light.

Allowable Subject Matter
Claims 3, 8, 10-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, prior art (Le Gros) does not specify that the mask is reflective and tilted with respect to the optical axis.
Regarding claim 8, prior art (Le Gross in view of Hyobu) does not specify that the surface structure is a field lens function.
Regarding claim 10, prior art (Le Gros) does not teach that the display system produces an intermediate image at a plane arranged between the light source and the diffusing plate.
Claim 11 contains allowable subject matter at least inasmuch as it depends from claim 10.
Regarding claim 12, Prior art (Le Gros) does not specify that the focusing elements are irregularly arranged on the surface of the diffusing plate.
Claims 13-15 contain allowable subject matter at least inasmuch as they depend from claim 12.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	1/12/2022